 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                             EASTERN DISTRICT OF CALIFORNIA
10

11   WILLIAM J. GRADFORD,                       1:17-cv-01460-DAD-GSA-PC
12                         Plaintiff,           ORDER DENYING PLAINTIFF=S
                                                REQUEST FOR ISSUANCE OF
13              v.                              SUBPOENA, WITHOUT
                                                PREJUDICE
14   K. LIGNOSKI,                               (ECF No. 31.)
15                         Defendant.           ORDER FOR CLERK TO SEND
                                                PLAINTIFF COPY OF RULE 34 OF
16                                              THE FEDERAL RULES OF CIVIL
                                                PROCEDURE
17

18

19

20          William J. Gradford (“Plaintiff”) is a prisoner proceeding pro se and in forma pauperis
21   with this civil rights action pursuant to 42 U.S.C. § 1983.      This case now proceeds on
22   Plaintiff’s original Complaint, filed on October 30, 2017, against defendant Deputy K. Lignoski
23   (“Defendant”) on Plaintiff’s claim for mail interference in violation of the Sixth Amendment.
24   (ECF No. 1.) This case is now in the discovery phase pursuant to the court’s Discovery and
25   Scheduling Order issued on January 11, 2019. (ECF No. 27.)
26          On January 31, 2019, Plaintiff filed a request for issuance of a subpoena duces tecum
27   directed to the Stanislaus County Sheriff’s Department requesting “IA Documents Complaint
28   of K. Lignoski.” (ECF No. 31.)

                                                   1
 1            For the reasons set forth below, Plaintiff=s request is denied, without prejudice to
 2   renewal of the request.
 3            Subject to certain requirements set forth herein, Plaintiff is entitled to the issuance of a
 4   subpoena duces tecum commanding the production of documents from a non-party, and to
 5   service of the subpoena by the United States Marshal. Fed. R. Civ. P. 45; 28 U.S.C. 1915(d).
 6   However, the court will consider granting such a request only if the documents sought from the
 7   non-party are not equally available to Plaintiff, and are not obtainable from Defendant through
 8   a request for production of documents. Fed. R. Civ. P. 34. It appears to the court that the
 9   documents sought by Plaintiff may be available to Plaintiff through a request for production of
10   documents made to the Defendant. Fed. R. Civ. P. 34. Plaintiff has not demonstrated that he
11   made a request to Defendant for production of these documents, nor has Plaintiff filed a motion
12   to compel Defendant to produce the requested documents.
13            Should Plaintiff choose to file another request for the issuance of a subpoena duces
14   tecum, Plaintiff must (1) identify with specificity the documents sought and from whom, and
15   (2) make a showing in the request that the records are only obtainable through that third party.
16   Also, documents requested must fall within the scope of discovery allowed in this action.1
17            The time for conducting discovery in this action, including motions to compel, expires
18   on July 11, 2019. Therefore, Plaintiff should proceed as soon as possible with his discovery
19   requests.
20            For the reasons set forth above, IT IS HEREBY ORDERED that:
21            1.       Plaintiff=s request for the issuance of a subpoena, filed on January 31, 2019, is
22   DENIED, without prejudice to renewal of the request as instructed by this order; and
23
               1Under Rule 26(b) of the Federal Rules of Civil Procedure, A[u]nless otherwise limited by court order, the
24
     scope of discovery is as follows: Parties may obtain discovery regarding any nonprivileged matter that is relevant
25   to any party's claim or defense C including the existence, description, nature, custody, condition, and location of
     any documents or other tangible things and the identity and location of persons who know of any discoverable
26   matter. For good cause, the court may order discovery of any matter relevant to the subject matter involved in the
     action. Relevant information need not be admissible at the trial if the discovery appears reasonably calculated to
27   lead to the discovery of admissible evidence.@ Fed. R. Civ. P. 26(b)(1).

28


                                                              2
 1          2.     The Clerk of Court is directed to send Plaintiff a copy of Rule 34 of the Federal
 2   Rules of Civil Procedure.
 3
     IT IS SO ORDERED.
 4

 5      Dated:    February 8, 2019                            /s/ Gary S. Austin
                                                    UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                   3
